Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 3-2-2021. Claims 1-5 and 8-21 are pending and have been considered below:


Claim Rejections - 35 USC § 101
Claims 8-13 rejected under 35 U.S.C. 101 have been withdrawn based on structure referenced to in the specification [0077].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston et al (“Boston” 20160180438 A1) in view of Effrat et al. (“Effrat” 20110055189 A1), Allon et al. (“Allon” 9020926 B1), Sadamasa et al. (“Sadamasa” 20100174527 A1) and Brill et al. (“Brill” 20040254917 A1).
 
Claim 1: Boston discloses a computer implemented method for answering general questions in an information handling system capable of answering questions, the system comprising a processor and a memory comprising instructions executed by the processor, the method comprising: receiving a general question by a user (Figure 3a-b and Paragraph 116; general question about tablet asked); 
Boston allows for more specific questions and finds specific answers (Figure 3a-b and Paragraph 116), however may not explicitly disclose the system running a first set of specific questions to obtain a set of specific answers to answer the general question; and returning at least one answer from the set of specific answers to the general question to the user. 
Therefore Effrat is provided because it discloses a user entering a generic query also and the system running specific queries to provide specific answers (Figure 6a, f, o, m and Paragraphs 82 87, 94, 96; user enters generic query weather and San Francisco weather provided). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide specific questions/answers based on the generic questions of Boston and still be able to yield predictable results. One would have been motivated to provide the functionality in order to expand analysis capabilities and broaden feedback beyond the exact inputs of a user.  
Boston may not explicitly disclose discarding one or more function words in the general question, wherein each of the one or more function words is a preposition, a conjunction, or an article;
(provides conditional language which is not always triggered) if the single score exceeds the predefined threshold replacing the general question with a first set of specific questions generated based on the hierarchical taxonomy of concepts;
Therefore Allon is provided because it discloses a user entering a query and the system removing words (Column 5, Lines 65-Column 6, Lines 10; words from the query removed including prepositions) and further discloses that a generic query is replaced with a more specific query related to the intended category (Column 6, Lines 23-49). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide specific questions/answers based on the generic questions of Boston and still be able to yield predictable results. One would have been motivated to provide the functionality in order to expand analysis capabilities and broaden feedback beyond the exact inputs of a user.  
Boston also may not explicitly disclose determining an abstraction score for each word in the general question by comparing of concepts with each word;
determining a single abstraction score for the general question based on the abstraction score for each remaining word;
comparing the single abstraction score to a predefined threshold that indicates abstraction;
Therefore Sadamasa is provided because it discloses a user entering a sentence and the system evaluating each word to provide a score using dictionary concepts and boundaries, the system further uses the word scoring to provide an overall score of the input (Paragraphs 107-109, 193-198 and 260-264).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide a validity/abstraction scoring for the questions of Boston and still be able to yield predictable results. One would have been motivated to provide the functionality in order to expand analysis capabilities and ensure the best options are utilized for executing a query. 
Last, Boston may not explicitly disclose determining abstraction by comparing a hierarchical taxonomy of concepts. 
Brill is disclosed because it identifies if a question is not straightforward (abstract) (Paragraphs 6-8, 28 and 53) and further uses a hierarchical functionality to execute the query (Paragraphs 10-11, 28 and 66). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide a capability to expand the hierarchical functionality when breaking down a query found in Boston. One would have been motivated to provide the functionality in order to expand hierarchical analysis of inputs from a user allowing more accurate responses.  

Claim 2: Boston, Effrat, Allon, Sadamasa and Brill disclose a method of claim 1, but may not explicitly disclose further comprising: providing a user interface (UI) allowing the user to adjust the first set of specific questions to generate an adjusted set of specific questions; running the adjusted set of specific questions to obtain an adjusted set of specific answers; aggregating the adjusted set of specific answers based on weighting; and returning the adjusted set of specific answers in an aggregated form to the user (Boston: Figure 3a-b; user can adjust to a specific question Effrat: Paragraph 51; adjust and provide answers based on weightings). 
Claim 3: Boston, Effrat, Allon, Sadamasa and Brill disclose a method of claim 2, wherein the weighting is based on a question weighting specific to each question in the first set of specific questions (Effrat: Paragraph 51). 
Claim 4: Boston, Effrat, Allon, Sadamasa and Brill disclose a method of claim 1, wherein the set of specific answers comprise evidence references (Boston: abstract, Paragraphs 6-7 and 31; evidence info). 
Claim 5: Boston, Effrat, Allon, Sadamasa and Brill disclose a method of claim 1, wherein the information handling system supports open-domain questions (Boston: Paragraph 36-40; domain options). 
Claims 8 and 14 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 15 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 10 and 16 are similar in scope to claim 3 and therefore rejected under the same rationale.
Claims 11 and 17 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 12 and 19 are similar in scope to claims 1 and 8, and therefore rejected under the same rationale. 
Claims 13 and 20 are similar in scope to claims 1 and 8, and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 5 and therefore rejected under the same rationale. 

Claim 21: Boston, Effrat, Allon, Sadamasa and Brill disclose a method of claim 1, the step of determining a single abstraction score for the general question based on the abstraction score for each remaining word further comprising:
weighting the abstraction score for each remaining word based on a role of each remaining word, wherein one or more remaining words having a role of lexical answer type or a main verb is weighted higher than other one or more remaining words;
combining the weighted abstraction scores to determine the single abstraction score for the general question (Sandamasa: Paragraphs 109, 142, 198; scores of words added to provide overall score).




Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Allon and Sadamasa are provided to address the amendments regarding claims 1, 8 and 14. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20170147555 A1 QUERY ANALYZER [0017]



Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        6-1-2021